     Case 1:20-cv-01133-DAD-BAM Document 205 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIKA MENDOZA, et al.,                            No. 1:20-cv-01133-DAD-BAM
12                      Plaintiffs,
13          v.                                         ORDER GRANTING REQUEST FOR
                                                       REDACTION
14   ELECTROLUX HOME PRODUCTS
     INC., et al.,                                     (Doc. No. 200)
15
                        Defendants.
16

17

18          On December 1, 2020, defendant Midea Microwave and Electrical Appliances

19   Manufacturing Co. Ltd. (“Midea China”) filed a motion to dismiss in this action. (Doc. No. 199.)

20   In connection with that motion, defendant filed an ex parte motion requesting a court order

21   authorizing the redaction of documents in an exhibit to a declaration filed in support of its motion

22   to dismiss. (Doc. No. 200.)

23          Defendant contends that filing a redacted version of the documents in question is

24   warranted because they reflect trade secrets. According to defendant, the purchase orders at issue

25   identify per unit pricing information between defendant Midea China and defendant Electrolux

26   Home Products, Inc., information which is not otherwise publicly available. (Doc. No. 200 at 2.)

27   Further, according to defendant, the information to be redacted provides pricing terms that cannot

28   be ascertained from publicly available documents. (Id. at 2–3.) Moreover, defendant contends
                                                      1
     Case 1:20-cv-01133-DAD-BAM Document 205 Filed 12/02/20 Page 2 of 3


 1   the information to be redacted are irrelevant to the claims at issue in this action, and that the

 2   documents were included only to demonstrate the location where defendant Electrolux took

 3   possession of the microwaves at issue. (Id. at 3.) Therefore, defendant asserts, compelling

 4   reasons exist to permit its requested redaction of the documents. (Id.)

 5          Both the Ninth Circuit Court of Appeals and various district courts within this circuit have

 6   defined a “trade secret” as “any formula, pattern, device or compilation of information which is

 7   used in one’s business, and which gives him an opportunity to obtain an advantage over

 8   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

 9   (quoting Restatement of Torts § 757, cmt. b); see also Forro Precision, Inc. v. Int’l Bus. Mach.

10   Corp., 673 F.2d 1045, 1057 (9th Cir. 1982); Beaulieu Grp., LLC v. Bates, No. 5:15-cv-01090-

11   JGB-KK, 2016 WL 7626471, at *2 (C.D. Cal. Oct. 18, 2016); Song Yi Chung v. Ford Motor Co.,

12   No. 1:13-cv-00604-JMS-RLP, 2015 WL 4999677, at *2 (D. Haw. Aug. 20, 2015); St. Clair v.

13   Nellcor Puritan Bennett LLC, No. 2:10-cv-01275-LOA, 2011 WL 5335559, at *1 (D. Ariz. Nov.

14   7, 2011). Similarly, under California law a trade secret must “[d]erive[ ] independent economic

15   value, actual or potential, from not being generally known to the public or to other persons who

16   can obtain economic value from its disclosure or use,” and must also be “the subject of efforts

17   that are reasonable under the circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d);

18   PMMR, Inc. v. Chaloner, No. 8:14-cv-01968-DFM, 2015 WL 13283060, at *3 (C.D. Cal. Feb.

19   12, 2015). Pricing terms are the sort of information which may be a protectable trade secret in

20   California. See In re Elec. Arts, Inc., 298 Fed. App’x 568, 569 (9th Cir. 2008) (describing pricing
21   terms as “information that plainly falls within the definition of ‘trade secrets’”)1; Monster Energy

22   Co. v. Vital Pharmaceuticals, Inc., No. 5:18-cv-01882-JGB-SHK, 2019 WL 3099711, at *2 (C.D.

23   Cal. June 17, 2019) (“Courts also routinely find that non-public financial, pricing, and strategy

24   information could harm litigants’ competitive standing and grant motions to seal such

25   information.”). Defendant asserts that the pricing terms in question here have independent

26   economic value derived from the fact that they are not generally known, and that defendant has
27
     1
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                      2
     Case 1:20-cv-01133-DAD-BAM Document 205 Filed 12/02/20 Page 3 of 3


 1   “been continually treated as confidential information.” (Doc. No. 200 at 2.) The court concludes

 2   the documents do reflect trade secrets.

 3           Given this showing, the court must then “‘conscientiously balance[ ] the competing

 4   interests’ of the public and the party who seeks to keep certain judicial records secret.”

 5   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Foltz v.

 6   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Here, while the motion to

 7   dismiss is case-dispositive and therefore of more interest to the public, the only information

 8   defendant seeks to redact are the per-unit pricing terms for the microwaves in the purchase orders

 9   between defendant Midea China and defendant Electrolux. This information is of comparatively

10   little interest to the public, as it is not at issue for the claims in this action. When the court

11   compares the relatively low level of importance for this particular information to the public with

12   the potential for significant harm to defendant’s business interests if the information was to be

13   publicly disclosed, the court concludes defendant has shown compelling reasons for redaction.

14           Accordingly,

15           1. Defendant’s request for the filing of redacted versions of these documents on the

16                public docket (Doc. No. 200) is granted, and only the parties to this action and the

17                court shall have access to the unredacted documents;

18           2. The court orders that the unredacted and redacted versions of the Declaration of

19                Gerhard P. Dietrich in support of defendant’s motion to dismiss be sent via email to

20                ApprovedSealed@caed.uscourts.gov for filing under seal on the docket.
21   IT IS SO ORDERED.
22
         Dated:     December 1, 2020
23                                                           UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         3
